DETAILED ACTION

 And Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	In response to the Amendment received on 6/10/2022, the examiner has carefully considered the amendments.  The examiner acknowledges the cancellation of claims 5, 9, 12, 16 and 18.

Response to Arguments

Applicant’s arguments, see Remarks/Amendment, filed 06/10/2022, with respect to pending claims 1-3, 6-7, 10, 13 and 19 have been fully considered and are persuasive.  The rejection of claim(s) 1-3, 6-7, 10, 13, 17, and 19 under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ellison et al (WO2008-045517) been withdrawn.   Ellison fails to expressly teach and/or fairly suggest to a skilled artisan the use of multi-functional monomers and/or multifunctional oligomers having glass transition temperatures of 40 deg. C or higher in amounts of 10 percent by mass or lower, relative to all photopolymerizable compounds.  Thus, the photocurable inkjet printing ink composition is distinguished over the closest prior art to Ellison et al.  

Allowable Subject Matter

Claims 1-3, 6-7, 10, 13, and 19 are allowed.

      Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANZA L MCCLENDON whose telephone number is (571)272-1074.  The examiner can normally be reached on 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        



SMc